Denied and Opinion Filed December 2, 2020




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00925-CV

                   IN RE SHERRIE CASH, ET AL., Relators

          Original Proceeding from the 134th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-20-07375

                         MEMORANDUM OPINION
                     Before Justices Myers, Molberg, and Evans
                            Opinion by Justice Molberg
      Relators’ October 21, 2020 petition for writ of mandamus asks us to compel

the trial court to vacate its order granting real parties in interest’s motion to compel

arbitration. Entitlement to mandamus relief requires relators to show both that the

trial court has clearly abused its discretion and that they have no adequate appellate

remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.

proceeding). Here, relators have failed to show that they lack an adequate remedy

by appeal. In re Adelphi Grp., Ltd., No. 05-16-01060-CV, 2016 WL 5266655, at *1

(Tex. App.—Dallas Sept. 22, 2016, orig. proceeding) (mem. op.) (adequate remedy

exists if relator has failed to point to a statutorily expressed public policy that

overrides the general principle that mandamus relief is unavailable for orders
compelling arbitration). Accordingly, we deny the petition for writ of mandamus.

Having denied the petition, we also deny relators’ motion for temporary stay as

moot.




                                        /Ken Molberg//
200925f.p05                             KEN MOLBERG
                                        JUSTICE




                                      –2–